
	

115 HR 467 : VA Scheduling Accountability Act
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 467
		IN THE SENATE OF THE UNITED STATES
		May 25, 2017 Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To direct the Secretary of Veterans Affairs to ensure that each medical facility of the Department
			 of Veterans Affairs complies with requirements relating to scheduling
			 veterans for health care appointments, to improve the uniform application
			 of directives of the Department, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the VA Scheduling Accountability Act. 2.Compliance with scheduling requirements (a)Annual certification (1)In generalThe Secretary of Veterans Affairs shall ensure that the director of each medical facility of the Department of Veterans Affairs annually certifies to the Secretary that the medical facility is in full compliance with all provisions of law and regulations relating to scheduling appointments for veterans to receive hospital care and medical services, including pursuant to Veterans Health Administration Directive 2010–027, or any successor directive.
 (2)Prohibition on waiverThe Secretary may not waive any provision of the laws or regulations described in paragraph (1) for a medical facility of the Department if such provision otherwise applies to the medical facility.
 (b)Explanation of noncomplianceIf a director of a medical facility of the Department does not make a certification under subsection (a)(1) for any year, the director shall submit to the Secretary a report containing—
 (1)an explanation of why the director is unable to make such certification; and (2)a description of the actions the director is taking to ensure full compliance with the laws and regulations described in such subsection.
				(c)Prohibition on bonuses based on noncompliance
 (1)In generalIf a director of a medical facility of the Department does not make a certification under subsection (a)(1) for any year, each covered official described in paragraph (2) may not receive an award or bonus under chapter 45 or 53 of title 5, United States Code, or any other award or bonus authorized under such title or title 38, United States Code, during the year following the year in which the certification was not made.
 (2)Covered officialA covered official described in this paragraph is each official who serves in the following positions at a medical facility of the Department during a year, or portion thereof, for which the director does not make a certification under subsection (a)(1):
 (A)The director. (B)The chief of staff.
 (C)The associate director. (D)The associate director for patient care.
 (E)The deputy chief of staff. (d)Annual reportThe Secretary shall annually submit to the Committees on Veterans’ Affairs of the House of Representative and the Senate a report containing, with respect to the year covered by the report—
 (1)a list of each medical facility of the Department for which a certification was made under subsection (a)(1); and
 (2)a list of each medical facility of the Department for which such a certification was not made, including a copy of each report submitted to the Secretary under subsection (b).
				3.Standardized application of directives and policies of Department of Veterans Affairs
 (a)In generalThe Secretary of Veterans Affairs shall ensure that the directives and policies of the Department of Veterans Affairs apply to, and are implemented by, each office or facility of the Department in a standardized manner, including such offices and facilities at the local level.
 (b)NotificationIf the Secretary does not apply and implement the directives and policies of the Department in a standardized manner pursuant to subsection (a), including by waiving such a directive or policy with respect to an office or facility of the Department, the Secretary shall notify the Committees on Veterans’ Affairs of the House of Representatives and the Senate of such nonstandardized application or implementation, including an explanation for the nonstandardized application or implementation, as the case may be.
			Passed the House of Representatives May 24, 2017.Karen L. Haas,Clerk
